United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                  ___________

                                 No. 97-2635
                                  ___________
United States of America,             *
                                      *
           Plaintiff-Appellee,        *   Appeal from the United States
                                      *   District Court for the
     v.                               *   District of Nebraska
                                      *
Mark A. Winheim,                      *
                                      *
           Defendant-Appellant.       *
                                      *

                                  ___________

                          Submitted: April 15, 1998
                             Filed: May 8, 1998
                                 ___________

Before BOWMAN, Chief Judge,1 McMILLIAN, and MURPHY, Circuit Judges.
                                ___________

MURPHY, Circuit Judge.

      Mark Winheim pled guilty to possession with intent to distribute and
conspiracy to distribute cocaine, 18 U.S.C. §§ 841(a)(1) and 846, and use
of a firearm in a drug trafficking crime, 18 U.S.C. § 924(c)(1).       The
               2
district court denied his petition under




     1
       The Honorable Pasco M. Bowman became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 18, 1998.
     2
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.
28 U.S.C. § 2255 to vacate his guilty plea and sentence for the firearm
offense, and he appeals. We affirm.

      After Winheim sold cocaine to a confidential police informant, law
enforcement officers obtained a search warrant for his home and discovered
over three kilograms of cocaine, more than $50,000 in cash, a shotgun, and
several loaded handguns.      Winheim entered guilty pleas under a plea
agreement to possession with intent to distribute cocaine, 18 U.S.C. §
841(a)(1), conspiracy to distribute cocaine, 18 U.S.C. § 846, and use of a
firearm in a drug trafficking offense, 18 U.S.C. § 924(c)(1).           The
government agreed to dismiss a separate count of possession with intent to
distribute over 500 grams of cocaine, to stipulate that the total relevant
quantity of cocaine was under five kilograms, and to recommend a sentence
at the low end of the guideline range. After thoroughly questioning Winheim
about his understanding of his rights, the meaning and impact of his plea,
and the factual basis for his guilt, the district court accepted his guilty
plea.   During the hearing Winheim stated that he had the guns “for the
protection of myself, my drugs, and my money.” The district court sentenced
him to consecutive terms of sixty-three months for the conspiracy and
possession with intent to distribute charges and sixty months for the
firearm charge.

      Winheim did not appeal his conviction or sentence, but argues now that
because of the Supreme Court decision in Bailey v. United States, 116 S. Ct.
501 (1995), his plea to “use” of a firearm had no factual basis and was not
knowingly made. The district court denied his § 2255 petition on the basis
of waiver.

      Under the law of this circuit Winheim’s petition is foreclosed because
he failed to raise his § 924(c)(1) issues on direct appeal, Bousley v.
Brooks, 97 F.3d 284, 287 (8th Cir. 1996), and his entry of an unconditional
guilty plea waived all challenges not related to jurisdiction. Id. The
judgment is affirmed.




                                    -2-
A true copy.

     Attest:

           CLERK, U.S COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-